2016 UT App 218



               THE UTAH COURT OF APPEALS

                    JEFF PRICE AND ANN PRICE,
                            Appellees,
                                v.
                        DANIELLE SPRAGUE,
                            Appellant.

                     Memorandum Decision
                         No. 20150663-CA
                     Filed November 3, 2016

         Second District Court, Farmington Department
              The Honorable David R. Hamilton
                         No. 120701157

                Danielle Sprague, Appellant Pro Se
           Matthew N. Evans and A.J. Green, Attorneys
                        for Appellees

JUDGE KATE A. TOOMEY authored this Memorandum Decision, in
  which JUDGES J. FREDERIC VOROS JR. and DAVID N. MORTENSEN
                           concurred.

TOOMEY, Judge:

¶1      Danielle Sprague appeals the trial court’s judgment in
favor of Jeff Price and Ann Price in this landlord-tenant dispute.
Sprague’s argument is inadequately briefed and we therefore
affirm.

¶2     “It is well established that an appellate court will decline
to consider an argument that a party has failed to adequately
brief.” Valcarce v. Fitzgerald, 961 P.2d 305, 313 (Utah 1998). An
adequately briefed argument “contain[s] the contentions and
reasons of the appellant with respect to the issues presented . . .
with citations to the authorities, statutes, and parts of the record
relied on.” Utah R. App. P. 24(a)(9). “Implicitly, rule 24(a)(9)
                          Price v. Sprague


requires not just bald citation to authority but development of
that authority and reasoned analysis based on that authority.”
State v. Thomas, 961 P.2d 299, 305 (Utah 1998).

¶3      Sprague appears pro se. Parties who represent themselves
are “held to the same standard of knowledge and practice as any
qualified member of the bar.” Allen v. Friel, 2008 UT 56, ¶ 11, 194
P.3d 903 (citation and internal quotation marks omitted).
Nevertheless, “appellate courts are generally lenient with pro se
litigants,” Bell v. Bell, 2013 UT App 248, ¶ 27, 312 P.3d 951 (citing
Lundahl v. Quinn, 2003 UT 11, ¶¶ 3–4, 67 P.3d 1000), and they are
“entitled to every consideration that may reasonably be
indulged,” Allen, 2008 UT 56, ¶ 11 (citation and internal
quotation marks omitted).

¶4      But even applying a more lenient standard, Sprague’s
brief is far from adequate. The brief states five issues presented
for our review, 1 but it does not state “the standard of appellate
review with supporting authority” nor does it provide “citation
to the record showing that the [issues were] preserved in the
trial court.” Utah R. App. P. 24(a)(5). And although Sprague
includes some citation to authority in her argument, she does not


1. The issues raised in the brief are (1) whether the trial court
erred in concluding Sprague terminated a lease agreement with
the Prices by sending them an eviction notice, (2) whether the
trial court erred in finding Sprague did not present sufficient
evidence to prove the Prices caused water damage to the
property they leased from Sprague, (3) whether the trial court
erred in concluding Sprague breached the lease agreement by
not refunding the Prices’ security deposit, (4) whether the trial
court erred in concluding the Prices did not materially breach
the lease agreement, and (5) whether the trial court erred in not
concluding the Prices’ behavior was in bad faith and in breach of
the implied covenant of fair dealing.




20150663-CA                      2               2016 UT App 218
                          Price v. Sprague


develop it or explain how it applies to the particular issues.
These deficiencies prevent us from understanding “what
particular errors were allegedly made, where in the record those
errors can be found, and why, under applicable authorities,
those errors are material ones necessitating reversal or other
relief.” State v. Lucero, 2002 UT App 135, ¶ 13, 47 P.3d 107
(citation and internal quotation marks omitted).

¶5     For example, Sprague alleges that the Prices filed “this
meritless lawsuit . . . in bad faith.” But she does not demonstrate
that this issue was preserved at trial—indeed, we could find no
reference to bad faith anywhere in the trial transcript or in the
court’s findings of fact and conclusions of law. Nor has Sprague
attempted to show why this issue should be reviewed under an
exception to the preservation requirement, such as plain error or
exceptional circumstances. See State v. Irwin, 924 P.2d 5, 7 (Utah
Ct. App. 1996). Furthermore, after explaining the facts supporting
her allegation of bad faith, Sprague cites four Utah cases without
any description of their holdings or how they might apply to this
particular issue.

¶6      Moreover, although the initial brief and the reply brief
include voluminous addenda, these addenda contain documents
outside the record, which we cannot consider on appeal. See
State v. Pliego, 1999 UT 8, ¶ 7, 974 P.2d 279 (explaining that an
appellate court’s review is limited to the evidence contained in
the record on appeal). “[A]lthough the record may be
supplemented if anything material is omitted, it may not be
done by simply including the omitted material in the party’s
addendum.” Id. Sprague’s briefs cite the addenda, but because
the addenda are not numbered in a manner consistent with the
trial court record, it is difficult to determine which information is
contained in the record and may be considered, and which is not
and must be disregarded.

¶7   Finally, many of the facts Sprague alleged in her brief are
unsupported by any citation to the record, and where she


20150663-CA                      3               2016 UT App 218
                        Price v. Sprague


includes a citation to a document included in one of the
addenda, the cited material often does not support her factual
proposition. To illustrate, Sprague claims that on a particular
day, the Prices informed her that the dishwasher in the leased
premises was leaking and demanded she clean up the leaked
water. But the portion of the addendum Sprague cites in support
of this claim shows only the purchase receipt of a dishwasher
and an email informing the Prices that a dishwasher would be
installed. Additionally, Sprague claims that on December 8,
2012, the Prices informed her they would leave the residence the
next day, but she cites a page in the addendum that is a copy of
an email from October.

¶8     Even allowing Sprague every consideration that may
reasonably be indulged, the lack of citation to the record and
development of relevant authority preclude us from reaching the
merits of her appeal. We therefore affirm.




20150663-CA                    4              2016 UT App 218